PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/750,779
Filing Date: 6 Feb 2018
Appellant(s): KUGE et al.



__________________
Chad J. Billings
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 02 February 2021 appealing from the office action mailed 10 June 2020.
 
I.	Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office action dated 13 September 2019  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

II.	Response to Argument
Summary:
The whole point of the appellant’s argument in this appeal brief is as follow:
The appellant’s claim is a User Equipment (UE) comprising: a controller; and transmission and reception circuitry, which controls the transmission and reception circuitry. 
	First, the appellant argues that the examiner’s cited references do not disclose or suggest 'CL-indication'/ 'CL-IND' is transmitted from 'eNl3 101a' to 'core network entities' ('MMH 102,' 'S-GW 103,' and 'PGW 104')." The appellant mentions that these passages and figures of Baghel disclose that an eNB (not a UE) transmits a "CL-indication"/ ''CL-IND" to a core network entity as is required by Appellant’s claim 1 (Appellant, page 6-19, appeal brief). 
Examiner acknowledges and respectfully disagrees. As a matter of fact, there is no detail/specific steps/functionalities of how the transmission and reception circuitry of the UE is transmitting an ATTACH REQUEST message to a core network device including identification information indicating that the UE does not establish a connection as is required by claim 1. The broadest reasonable interpretation of claim 1 was extensively drawn to wide variety of interpretation and it can be interpreted into different scenarios. The Appellant does not specifically disclose detail functionalities or requirements to transmit an ATTACH REQUEST message to a core network device in claim 1. 
	In general, transmitting connectionless-indication (CL-indication/ CL-IND) to one of core network entities such as MME, S-GW and PGW during the RACH procedure is a well-known technology used for transmitting a non-access Stratum (NAS) message including user data to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that Fig.22 is the steps of the attach procedure that the UE_A 10 may transmit the ATTACH REQUEST message to the eNB_A 45 and the transmitted ATTACH REQUEST message may be transferred to the C-SGN_A 85 via the eNB 45  (Appellant, specification, paragraph [0309]). Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about transmitting connectionless-indication (CL-indication/ CL-IND) to one of core network entities such as MME, S-GW and PGW via eNB during the RACH procedure. The examiner’s reference Baghel teaches the UE is transmitting an ATTACH REQUEST message to a core network device via the eNB. 
	Second, the appellant further argues that the message "RACH message 1'' in Fig. 4 of Baghel is not transmitted to core network device. Rather the RACH message 1 is sent to an eNB (101a). (An eNB is not generally considered to be a core network device.) Baghel does not disclose or suggest that the eNB 101a forwards the RACH message 1 to a core network device. However, the cited disclosures of Baghel fail to support the assertion that the "RACH message 1" of Baghel corresponds to the claimed "ATTACH REQUEST message" for the following reasons as is required by Appellant’s claim 1 (Appellant, pages 13-16, appeal brief). 
Examiner acknowledges and respectfully disagrees. In general, transmitting "RACH message 1'' message to one of core network entities such as MME, S-GW and PGW during the RACH procedure is a well-known technology used for transmitting a non-access Stratum (NAS) message including user data to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that Fig.22 is the steps of the attach procedure that the UE_A 10 may transmit the ATTACH REQUEST message to the eNB_A 45 and the transmitted ATTACH REQUEST message may be transferred to the C-SGN_A 85 via the eNB 45 (Appellant, specification, paragraph [0309]). Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about transmitting "RACH message 1'' to one of core network entities such as MME, S-GW and PGW via eNB during the RACH procedure. The examiner’s reference Baghel teaches the UE is transmitting “Initial attach procedure” message that is an ATTACH REQUEST message to a core network device MME via the eNB in Fig.11A, the UE is also transmitting “RACH: Encrypted IP packet with GWID, UEID, eKSI” message that is an ATTACH REQUEST message to the eNB and further transferred “S1-UP message: IP packet using the common bearer (GWID)” message to a core network device S-GW in Fig.11B.
	Third, the appellant further argues that the cited disclosures of Aghili fail to disclose the "ATTACH REQUEST 602" of Aghili corresponding to the claimed "ATTACH REQUEST message" as is required by Appellant’s claim 1 (Appellant, page 16-19, appeal brief).
Examiner acknowledges and respectfully disagrees. In general, transmitting "ATTACH REQUEST'' message to one of core network entities such as MME, S-GW and PGW during the RACH procedure is a well-known technology used for transmitting a non-access Stratum (NAS) message including user data to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that Fig.22 is the steps of the attach procedure that the UE_A 10 may transmit the ATTACH REQUEST message to the eNB_A 45 and the transmitted ATTACH REQUEST message may be transferred to the C-SGN_A 85 via the eNB 45 (Appellant, specification, paragraph [0309]). Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about transmitting "ATTACH REQUEST'' to one of core network entities such as MME, S-GW and PGW via eNB during the RACH procedure. The examiner’s reference Aghili teaches the WTRU 610 is transmitting ATTACH REQUEST 602 to the network 620 that includes an IE requesting the network 620 MTC capability for small data transmission. 
	Fourth, the appellant further argues that the cited references do not disclose or suggest that "the controller controls the transmission and reception circuitry to … receive, from the core network device, as a response to the ATTACH REQUEST message, an ATTACH ACCEPT message including the identification information .... " as is required by Appellant’s claim 1 (Appellant, page 19-25, appeal brief).
Examiner acknowledges and respectfully disagrees. In general, the controller of the wireless transmit/receive unit (WTRU 610) is controlling the transmission and reception circuitry to receive an ATTACH ACCEPT message including identification information/ information element IE comprising Identifier from a core network 106 device (e.g., network 620 eNB 114, RAN 104, PSTN 108 and other networks 112) as a response to the ATTACH REQUEST 602 message indicating that the Non-Access Stratum (NAS) signaling of the WTRU 610 does not establish a connection is a well-known technology used for receiving the ATTACH ACCEPT message to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that Fig.22 is the steps of the attach procedure that the transmission and the processes of the NAS message such as the ATTACH ACCEPT message or the like by the C-SGN_A 95 in the above description can be replaced with those performed by the MME_A 40 (Appellant, specification, paragraph [0348]). Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about receiving the NAS message or ATTACH ACCEPT message from one of core network such as MME or S-GW and PGW via eNB during the RACH procedure. The examiner’s reference Aghili teaches the WTRU 610 is receiving ATTACH ACCEPT 604 from the network 620 that includes a new IE indicating one or more particular methods that may be used for transferring small data.
	Fifth, the appellant further argues that Baghel neither disclose nor suggest that "RACH message 2" includes "the identification information" (indicating that the UE does not establish a connection) as is required by Appellant’s claim 1 (Appellant, page 19-25, appeal brief). 
Examiner acknowledges and respectfully disagrees. In general, receiving "RACH message 2'' message from one of core network entities such as MME, S-GW and PGW during the RACH procedure is a well-known technology used for receiving the ATTACH ACCEPT message to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that Fig.22 is the steps of the attach procedure that the transmission and the processes of the NAS message such as the ATTACH ACCEPT message or the like by the C-SGN_A 95 in the above description can be replaced with those performed by the MME_A 40 (Appellant, specification, paragraph [0348]). Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about receiving "RACH message 2'' from one of core network entities such as MME, S-GW and PGW via eNB during the RACH procedure. The examiner’s reference Aghili teaches the WTRU 610 is receiving ATTACH ACCEPT 604 from the network 620 that includes a new IE indicating one or more particular methods that may be used for transferring small data.
	Sixth, the appellant further argues that neither of Figs.1 and 6B of Aghili includes or otherwise references the Attach Accept 604 feature, and thus neither figure discloses nor suggests “ATTACH ACCEPT 604” at issue as is required by Appellant’s claim 1 (Appellant, page 19-25, appeal brief). 
Examiner acknowledges and respectfully disagrees. In general, the controller of the wireless transmit/receive unit (WTRU 610) is controlling the transmission and reception circuitry to receive an ATTACH ACCEPT message including identification information/ information element IE comprising Identifier from a core network 106 device (e.g., network 620 eNB 114, RAN 104, PSTN 108 and other networks 112) as a response to the ATTACH REQUEST 602 message indicating that the Non-Access Stratum (NAS) signaling of the WTRU 610 does not establish a connection is a well-known technology used for receiving the ATTACH ACCEPT message to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that Fig.22 is the steps of the attach procedure that the transmission and the processes of the NAS message such as the ATTACH ACCEPT message or the like by the C-SGN_A 95 in the above description can be replaced with those performed by the MME_A 40 (Appellant, specification, paragraph [0348]). Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about receiving the NAS message or ATTACH ACCEPT message from one of core network such as MME or S-GW and PGW via eNB during the RACH procedure. The examiner’s reference Aghili teaches the WTRU 610 is receiving ATTACH ACCEPT 604 from the network 620 that includes a new IE indicating one or more particular methods that may be used for transferring small data.
	
Detail:
The detail arguments for Baghel and Aghili are as follow:
	Claims 1-2, 4-5, 7-8 and 10-11 stand rejected under 35 U S C. § 103 as being unpatentable over Baghel et al. (US. Patent Publication No. 2013/0301611; hereinafter "Baghel") in view of Aghili et al. (U.S. Patent Publication No. 2013/0100895; hereinafter "Aghili").
Argument 1 of 2: Regarding Claim 1, Appellant argued that, The Examiner erred in finding that the prior art discloses or makes obvious the "ATTACH REQUEST message'' of the claims (see page 6 of Appeal Brief).
The Examiner respectfully disagrees with the Appellant’s argument 1 above because:
I. Detail Clarification for Claim 1:
The following is the detail clarification of the reference Baghel et al. (US 2013/0301611 A1) and Aghili et al. (US 2013/0100895 A1).
Aghili explicitly disclose as:
1) the controller of the wireless transmit/receive unit (WTRU 610) is controlling the transmission and reception circuitry to send an ATTACH REQUEST 602 message including identification information (i.e., information element IE comprising Identifier) to a core network 106 device (e.g., network 620 eNB 114, RAN 104, PSTN 108 and other networks 112) indicating that the Non-Access Stratum (NAS) signaling of the WTRU 610 does not establish a connection (see Aghili, Fig.6A-B [0068] lines 1-13 to Fig.1&6A-B [0074] lines 1-7). 
Please see the following clarification block diagram:


    PNG
    media_image2.png
    442
    572
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    437
    518
    media_image3.png
    Greyscale


2) Baghel also discloses the controller of the user equipment (UE 100a) is controlling the transmission and reception integrated circuitry to transmit an Initial attach procedure (i.e., ATTACH REQUEST) message including identification information (i.e., data packets with UE Identifier UE ID) to a core network device (eNB 101a, MME 102, S-GW 103 and PGW 104) indicating that the connectionless transmission mode of the UE does not establish a connection (see Baghel, Fig.11A step 1102 [0135] lines 1-16, Fig.1-4&8 [0043] lines 1-26, to Fig.1-4&8 [0046] lines 1-13). 

    PNG
    media_image4.png
    509
    786
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    560
    570
    media_image5.png
    Greyscale

Argument 2 of 2: Appellant argued that, The Examiner erred in finding that the prior art discloses or makes obvious the "ATTACH ACCEPT message" of the claims (see page 19 of Appeal Brief).
The Examiner respectfully disagrees with the Appellant’s argument 2 above because:
II. Detail Clarification for Claim 1:
The following is the detail clarification of the reference Baghel et al. (US 2013/0301611 A1) and Aghili et al. (US 2013/0100895 A1).
Aghili explicitly disclose as:
2) the wireless transmit/receive unit (WTRU 610) is receiving Attach Accept 604 message in response the Attach Request 602 messages from the core network 106 device (network 620 eNB 114, RAN 104, PSTN 108 and other networks 112) including identification information (i.e., new information element IE comprising Identifier) in accordance with the Non-Access Stratum (NAS) signaling (see Aghili, Fig.1&6A-B [0069] lines 1-9, to Fig.1&6A-B [0071] lines 1-15).                                                                                                                        Please see the following clarification block diagram:

    PNG
    media_image6.png
    442
    572
    media_image6.png
    Greyscale

    PNG
    media_image2.png
    442
    572
    media_image2.png
    Greyscale

Baghel discloses the user equipment (UE 100a) is receiving an Initial attach procedure/RACH message 2 (i.e., an ATTACH ACCEPT message) from the core network device (eNB 101a, MME 102, S-GW 103 and PGW 104) as a response to the ATTACH REQUEST message (i.e., RACH message 1) including the identification information of connectionless transmission by using NAS message (see Baghel, Fig.1-4 [0080] lines 1-44, and Fig.15A-B [0189] lines 1-13).

    PNG
    media_image7.png
    557
    842
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    458
    532
    media_image8.png
    Greyscale

While Baghel discloses “the user equipment (UE 100) is transmitting a non-access Stratum (NAS) message including user data after receiving the ATTACH ACCEPT message to the core network device (eNB 101a, MME 102, S-GW 103 and PGW 104) as a response to the ATTACH REQUEST message (i.e., RACH message 1) in paragraphs [0044] and [0195]”, Aghili also discloses the wireless transmit/receive unit (WTRU) 610 is transmitting the encapsulated user data in the Attach Complete 606 to the communication network 620 after receiving the ATTACH ACCEPT 604 message whereby the Attach Complete message is a type of NAS message using the Attach/Tracking Area Update (TAU)/Routing Area Update (RAU)/temporary mobile subscriber identity (TMSI) Reallocation Complete messages (see Aghili, Fig.6A-B [0070] lines 1-6 to [0071] lines 1-15 and Fig.11 [0149] lines 1-14). 

    PNG
    media_image9.png
    442
    572
    media_image9.png
    Greyscale

    PNG
    media_image6.png
    442
    572
    media_image6.png
    Greyscale

Therefore, the combination of Baghel and Aghili clearly disclose the claimed “ATTACH REQUEST message and “ATTACH ACCEPT message” and all the features of independent claim 1.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/V.L/           Examiner, Art Unit 2414                                                                                                                                                                                             

Conferees:
/EDAN ORGAD/           Supervisory Patent Examiner, Art Unit 2414            


/SITHU KO/           Primary Examiner, Art Unit 2414                                                                                                                                                                                             




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.